760 N.W.2d 500 (2009)
Jack E. BUSSELLE and Gayle E. Busselle, Plaintiffs/Counter-Defendant/Appellants,
v.
COLONIAL CONDOMINIUM ASSOCIATION, Defendant/Counter-Plaintiff/Appellee, and
Marple & Associates, PLC, John L. Marple, Michael McGreal, Kim Rotz, Karla Sebastiani, Bernard Sherburn, and Dennis Van Dalen, Defendants/Appellees.
Docket No. 137671. COA No. 285841.
Supreme Court of Michigan.
February 24, 2009.

Order
On order of the Court, the application for leave to appeal the October 3, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should now be reviewed by this Court.